Title: From James Madison to Edmund Pendleton, [12] December 1780
From: Madison, James
To: Pendleton, Edmund


Dear Sir.Philada. Decemr. [12] 1780
I had the pleasure of yours of the 2d. instant yesterday. We have not heard a word of the fleet which lately left Cheasapeake. There is little doubt that the whole of it has gone to the Southward.
Our intelligence from Europe confirms the accession of Portugal to the Neutral league; so far at least as to exclude the English from the privileges which their Vessels of War have hitherto enjoyed in her ports. The Ariel commanded by P. Jones which had on board the cloathing &c. which has been long expected from France was dismasted a few days after she sailed and obliged to return into port; an event which must prolong the sufferings which our army has been exposed to from the delay of this supply. Mr. Sartine, the Minister of the french Marine has been lately removed from the admi[ni]stration of that departmt. His successor is the Marquis de Caster, who is held out to us as a man of greater activity & from whom we may hope for more effectual co-operation.
An Irish paper informs us that Mr. Laurens was committed to the Tower on the 6th. of Octr. by the three Secretaries of State on suspicion of high treason. As the warrant with the names of the Secretaries subscribed (with some other particulars) is inserted, no hope remains of the fact being a forgery.
With very sincere regard, I am Dr. Sir Yr Obt Servt.
J. Madison Junr.
